Title: 24th.
From: Adams, John Quincy
To: 


       One of the breast plates was broke, and we were obliged to send it a mile and half to be mended this morning, before we could proceed on our journey; so it was past eight when we left our tavern. Before one, we came to a very good inn: the best I think, that we have found on the road except Mr. Hall’s. We had come 16 miles without stopping, and therefore we concluded to dine there. Between 3 and 4 we went again, and rode about 15 miles to where we arrived at about 8, in the Evening; our roads have been much better and the weather more agreeable than what we have had in general since we left N. York. We are now only 42 miles from Boston, and hope to get there to-morrow; as we are told the roads are upon the whole pretty good.
      